DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the retention rib" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 12-18, 20-25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (2014/0246519) in view of Chien et al. (8,646,812).
Regarding claim 1, Johnson et al. shows a spray gun air cap (40) comprising a forward end (side with 43a and b)); a retention end (side with 47) opposite the forward end; a spray axis passing through the retention end and the forward end (fig 3); a sidewall positioned between the forward end and the retention end (fig 3); wherein the sidewall comprises a first air cap retention system (47) comprising a reception feature, 
but fails to disclose that the reception feature comprising a retainer window opening to the retention end and extending toward the forward end; and an air cap rotation guide intersecting the retainer window and tracing an arc about the spray axis, the air cap rotation guide comprising a retention wall facing the forward end wherein the retainer window extends through the sidewall toward the forward end.  
However, Chien et al. teaches a bayonet type retention system (fig 4). The retention system including a reception feature (230, 240), the reception feature comprising a retainer window (230) opening to the retention end and extending toward the forward end (fig 4); and an air cap rotation guide (240) intersecting the retainer window and tracing an arc about the spray axis (fig 4), the air cap rotation guide comprising a retention wall facing the forward end wherein the retainer window extends through the sidewall toward the forward end (fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the retention system of Johnson et 
Regarding claim 2, endwall at the retention end, wherein the endwall comprises the retainer window (fig 4, Chien).  
Regarding claim 4,  the air cap rotation guide extends through the sidewall (fig 4, 24A, Chien).  
Regarding claim 5, the air cap rotation guide comprises a first end stop positioned at a first end of the arc (30, Chien).  
Regarding claim 6,  the air cap rotation guide comprises a second end stop positioned at a second end of the arc (27 Chien). 
Regarding claim 7,  the retainer window is positioned at an intermediate arcuate location between the first end stop and the second end stop (fig 6, Chien).  
Regarding claim 12, wherein the reception feature comprises a hand grip (27B Chien) adapted to facilitate manual rotation of the air cap about the spray axis.  
Regarding claim 13, wherein the sidewall comprises a second air cap retention system opposite the spray axis from the first air cap retention system (fig 6 Chien).  
Regarding claim 14,  comprising one of a retention rib or a retention channel (inner surface of 201, Chien) positioned in the sidewall.  
Regarding claim 15,  the retention rib or retention channel is positioned closer to the forward end than the air cap rotation guide.  
Regarding claim 16, comprising a nozzle (30, Johnson) body.

Regarding claim 18, wherein the nozzle body retainer feature is adapted to pass through the air cap rotation guide (inherent to how the retention system works in both references).
Regarding claim 20, wherein the spray gun air cap comprises a second air cap retention system comprising a second retention wall, and wherein the nozzle body comprises a second nozzle body retainer feature; wherein the second nozzle body retainer feature cooperates with the second retention wall on the spray gun air cap to retain the air cap against the nozzle body (fig 6, Chien, fig 3 Johnson).
Regarding claim 21,  wherein the nozzle body comprises a retention channel (fig 5, Johnson. The channel at the right most portion of 30) positioned to cooperate with the retention rib on the spray gun air cap.  
Regarding claim 22,  wherein the nozzle body comprises a primary air cap sealing feature (o ring of Chien) positioned to cooperate with a sealing surface on the spray gun air cap.  
Regarding claim 23, wherein the nozzle body is integral with a spray gun body (fig 2 Johnson).  
Regarding claim 24,  the nozzle body is separable from a spray gun body (fig 3, Johnson).
The method steps of claims 25 and 32 are inherently performed in the use of the above combination. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             6/22/2021